Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/10/2020 is acknowledged.
3.	Claims 1, 3-6, 10, 12-13, 17 and 25-33 are pending.
4.	Claims 1, 3-6, 10, 12-13, 17 and 25 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/27/2018.
5.	Claims 26-33 are currently under consideration as they read on the set of allergenic peptides of SEQ ID NOs 1-33.
6.	Applicant’s IDS documents filed on 11/23/2020 and 03/10/2021 have been considered.  
7.	The following rejections are necessitated by the amendment filed on 12/10/2020.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 26-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No8,802,375 (PTO-892; Reference A).  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 8,802,375 teaches a peptide library immobilized on a solid support wherein the peptides are selected from one or more of reference SEQ ID NOs 6, 8, 11, 13, 14 and 15 (In particular, claims, whole document.  The peptides are immobilized (conjugated) to a solid support, including a SPOT membrane, Western Blot membrane, ELISA plates, microbeads, other  
Instant SEQ ID NO:2 (VAPFPEVFGKEKVNELSKDI) comprises reference SEQ ID NO:6
Instant SEQ ID NO:6 (KYKVPQLEIVPNSAEERLHS) comprises reference SEQ ID NO:8
Instant SEQ ID NO:26 (CLVRTPEVDDEALEKFDKAL) comprises reference SEQ ID NO:11
Instant SEQ ID NO:32 (TLEDSPEVIESPPEINTVQV) comprises reference SEQ ID NO:13
Instant SEQ ID NO:11 (STFCKEVVRNANEEEYSIGS) comprises reference SEQ ID NO:14
Instant SEQ ID NO:19 (NIPPLTQTPVVVPPFLQPEV) comprises reference SEQ ID NO:15.
The reference teachings anticipate the claimed invention.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



11.	Claims 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0071043 (IDS filed on 12/02/2016; Reference 1).
U.S. Patent Application Publication 2011/0071043 teaches a peptide library immobilized on a solid support wherein the peptides are selected from one or more of reference SEQ ID NOs 6, 8, 11, 13, 14 and 15 (In particular, claims, whole document.  The peptides are immobilized (conjugated) to a solid support, including a SPOT membrane, Western Blot membrane, ELISA plates, microbeads, other cytometric bead array or any solid support known in the art.  (In particular, paragraphs [0088]-[0089], whole document) 
Instant SEQ ID NO:2 (VAPFPEVFGKEKVNELSKDI) comprises reference SEQ ID NO:6
Instant SEQ ID NO:6 (KYKVPQLEIVPNSAEERLHS) comprises reference SEQ ID NO:8
Instant SEQ ID NO:26 (CLVRTPEVDDEALEKFDKAL) comprises reference SEQ ID NO:11
Instant SEQ ID NO:32 (TLEDSPEVIESPPEINTVQV) comprises reference SEQ ID NO:13
Instant SEQ ID NO:11 (STFCKEVVRNANEEEYSIGS) comprises reference SEQ ID NO:14
Instant SEQ ID NO:19 (NIPPLTQTPVVVPPFLQPEV) comprises reference SEQ ID NO:15.
The reference teachings anticipate the claimed invention.  

s 26-32 are rejected under 35 U.S.C. 102(b)(1) as being anticipated by U.S. Patent 8,802,375 (PTO-892; Reference A).
U.S. Patent 8,802,375 teaches a peptide library immobilized on a solid support wherein the peptides are selected from one or more of reference SEQ ID NOs 6, 8, 11, 13, 14 and 15 (In particular, claims, whole document.  The peptides are immobilized (conjugated) to a solid support, including a SPOT membrane, Western Blot membrane, ELISA plates, microbeads, other cytometric bead array or any solid support known in the art.  (In particular, column 15, claims, whole document) 
Instant SEQ ID NO:2 (VAPFPEVFGKEKVNELSKDI) comprises reference SEQ ID NO:6
Instant SEQ ID NO:6 (KYKVPQLEIVPNSAEERLHS) comprises reference SEQ ID NO:8
Instant SEQ ID NO:26 (CLVRTPEVDDEALEKFDKAL) comprises reference SEQ ID NO:11
Instant SEQ ID NO:32 (TLEDSPEVIESPPEINTVQV) comprises reference SEQ ID NO:13
Instant SEQ ID NO:11 (STFCKEVVRNANEEEYSIGS) comprises reference SEQ ID NO:14
Instant SEQ ID NO:19 (NIPPLTQTPVVVPPFLQPEV) comprises reference SEQ ID NO:15.
The reference teachings anticipate the claimed invention.  



13.	Claim 33 is objected to for dependence upon rejected base claim 26.
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
March 13, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644